Citation Nr: 0315193	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar spine degenerative disc disease.  

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1985 to April 1994.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal of an October 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The veteran's 
claims file is now under the jurisdiction of the Oakland, 
California RO.  The veteran failed to report for a Travel 
Board hearing scheduled for in Oakland for May 10, 2002.  For 
the reasons indicated below, further RO adjudicatory action 
is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  The RO has not 
provided the veteran notice of the VCAA.  The Board may not 
proceed with appellate review without correcting the 
procedural deficiency.

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) was invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  
In March 2003 the Board attempted to advise the veteran by 
letter of regulatory changes pertinent to his claim for an 
increased rating for lumbar spine degenerative disc disease.  
The March 2003 notice to the veteran was returned to the 
Board.  A different address was shown on the return to sender 
stamp.  

In January 2003 the veteran's representative requested that 
the veteran's hearing be rescheduled.  (He added that the 
veteran had not responded to his inquiries.)  

It is also noteworthy that where an appeal involves the 
assignment of an initial rating for a disability following 
the award of service connection for such disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice, at his correct current address 
(Alamo Court, in Mountain View, 
California 94043-3660 [address numbers 
omitted]), of the applicable provisions 
of the VCAA specific to the claims on 
appeal.  He should be advised what 
evidence he needs to establish each of 
his claims, what the record now shows, 
and of his and VA's respective 
responsibilities in obtaining any further 
evidence.  He should also be advised of 
the regulatory changes in the criteria 
for rating lumbar degenerative disc 
disease which became effective September 
23, 2002, and that his disability may be 
rated under those criteria, if more 
favorable, from their effective date.  He 
should be given the requisite period of 
time to respond.  If outstanding evidence 
is identified, the RO should obtain such 
evidence or to assist the veteran in 
obtaining such evidence.  

2.  The RO should also ascertain whether 
or not the veteran still desires a Travel 
Board hearing and, if so, arrange for 
such a hearing (notifying the veteran at 
his current address of record).  All 
communications with the veteran in this 
regard should be documented in his claims 
folder.  The case should then be 
processed in accordance with established 
appellate practices.

The purposes of this remand are to meet due process 
considerations, and to satisfy the mandates of the VCAA and 
the Court and the Federal Circuit in the decisions cited 
above.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


